DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11,13-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Torisaki et al (US20200145252) hereinafter Torisaki.


As to claim 1, Torisaki discloses a vehicle bus-based communication method, comprising: monitoring data flows transmitted through a vehicle bus by vehicle electronic control units (Fig.1 with monitoring system 104 coupled to vehicle 100, paras. 0072, 0073); determining undetected data flows in to-be-obtained data flows when the monitoring reaches a first-time length (Fig. 1 with relay ecu 116 doing said determination, para. 0079); broadcasting data flow obtaining requests through the vehicle bus, the data flow obtaining requests specifying queries for the undetected data flows (Fig.1, and para. 0082); and obtaining data flows that are fed back through the vehicle bus in response to the data flow obtaining requests (Fig.1, and para. 0084).  

As to claim 7, Torisaki discloses a computer device, comprising a memory and a processor, the memory storing a computer program, the computer program, when executed by the processor, causing the processor to monitor data flows transmitted through a vehicle bus by vehicle electronic control units (Fig. 4 illustrating ECU coupled to remote control, and monitoring server as shown in Fig. 1); determine undetected data flows in to-be-obtained data flows when the monitoring reaches a first time length (Fig. 1 with relay ecu 116 doing said determination, para. 0079); broadcast data flow obtaining requests through the vehicle bus, the data flow obtaining requests specifying queries for the undetected data flows (Fig.1, and para. 0082); and obtain data flows that are fed back through the vehicle bus in response to the data flow obtaining requests (Fig.1, and para. 0084). 
 
As to claim 13, Torisaki discloses a computer-readable storage medium, storing a computer program, the computer program, when executed by the processor, causing the processor to monitor data flows transmitted through a vehicle bus by vehicle electronic control units (Fig. 4 illustrating ECU coupled to remote control, and monitoring server as shown in Fig. 1); determine undetected data flows in to-be-obtained data flows when the monitoring reaches a first time length (Fig. 1 with relay ecu 116 doing said determination, para. 0079); broadcast data flow obtaining requests through the vehicle bus, the data flow obtaining requests specifying queries for the undetected data flows (Fig.1, and para. 0082); and obtain data flows that are fed back through the vehicle bus in response to the data flow obtaining requests (Fig.1, and para. 0084).

As to claims 2, 8, and 14, Torisaki discloses the method, wherein the broadcasting data flow obtaining requests through the vehicle bus comprises: traversing the undetected data flows (Fig.5, step s500, and para. 0093); generating data flow obtaining requests corresponding to the traversed data flows in sequence, the generated data flow obtaining requests specifying queries for the corresponding traversed data flows (Fig.5, and para. 0094); and broadcasting the generated data flow obtaining requests through the vehicle bus in sequence (Fig.5, s504, and para. 0097).  

As to claims 3,9. and 15, Torisaki discloses the method, further comprising: when a second time length is reached after the data flow obtaining requests are broadcast through the vehicle bus, determining, in the undetected data flows, data flows that are not obtained when the data flow obtaining requests are broadcast through the vehicle bus (Fig.5, and para. 0093); sending data flow query requests through the vehicle bus, the data flow query requests carrying physical addresses of vehicle electronic control units corresponding to the data flows that are not obtained (Fig.5, and para. 0096); 
and receiving data flows through the vehicle bus, the received data flows being fed back, in response to the data flow query requests, by the vehicle electronic control units having the physical addresses (Fig.5, and para. 0097).  

As to claims 4,10, and 16, Torisaki discloses the method, wherein the sending data flow query requests through the vehicle bus comprises: traversing vehicle electronic control units accessing the vehicle bus para. 0098); and sending the data flow query requests to the traversed vehicle electronic control units through the vehicle bus (Fig. 6, and para. 0099).  

As to claims 5,11, and 17, Torisaki discloses the method, further comprising: recording a corresponding obtaining manner as a monitoring-and-obtaining manner for the detected data flows (Fig.9, step s900, and para. 0071); 
recording a corresponding obtaining manner as a broadcasting-and-obtaining manner for the data flows that are obtained by broadcasting the data flow obtaining requests (Fig. 3, and para. 0087); and recording a corresponding obtaining manner as a directional obtaining manner for the data flows that are obtained by sending the data flow query requests carrying the physical addresses. (para. 0087)  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Torisaki as applied to claims 1,7, and 13 above, and further in view of Toyoda et al (US20180322783) hereinafter Toyoda.

Claims 6,12, and 18, Torisaki does not disclose the method, further comprising: obtaining an instruction for refreshing and displaying a data flow; obtaining a corresponding recorded obtaining manner of a data flow specified by the instruction for refreshing and displaying a data flow; re-obtaining, in the corresponding recorded obtaining manner, the data flow specified by the instruction for refreshing and displaying a data flow; and displaying the re-obtained data flow.  
Toyoda teaches in Fig. 1 of a AR system 180 comprising a display monitor that discloses the method, further comprising: obtaining an instruction for refreshing and displaying a data flow; obtaining a corresponding recorded obtaining manner of a data flow specified by the instruction for refreshing and displaying a data flow (para. 0027); re-obtaining, in the corresponding recorded obtaining manner, the data flow specified by the instruction for refreshing and displaying a data flow (para. 0027); and displaying the re-obtained data flow (para. 0027).  One of ordinary skill in the art before the effective date of the claim invention would have been motivated to use the display system of Toyoda with the system of Torisaki to visually display the hazards detected, (para. 0037).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10635109, and US20160133130 among others teach the art of capturing data from senor data flows and manipulating said data especially if the data was not prior captured.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr.  Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184